EMPLOYMENT AGREEMENT
 
This employment agreement (this "Agreement"), dated as of December 1, 2007 (the
"Effective Date"), is made by and between Chaolei Marketing and Finance Co., a
Florida corporation (the "Company"), and Bruce S. Trulio (the
"Executive").Whereas, the Executive is currently employed as the Assistant
 
Secretary of the Company; and Whereas, the Company and the Executive desire to
enter into this Agreement as to the terms of the Executive's continued
employment by the Company; Now, therefore, in consideration of the foregoing, of
the mutual promises contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto intending to be legally bound, hereby agree as follows:
 
1. POSITION/DUTIES.
 
(a)
During the Employment Term (as defined in Section 2 below), the Executive shall
serve as the Assistant Secretary of the Company. In this capacity the Executive
shall have such duties, authorities and responsibilities commensurate with the
duties, authorities and responsibilities of persons in similar capacities in
similarly sized Company and such other reasonable duties and responsibilities as
the Board of Directors of the Company (the "Board") shall designate. The
Executive shall report directly to the Board of the Company.

 
i.         Responsibilities include, but not limited to:
1.  
Safekeeping and updating of corporate record book

2.   Draft and record all corporate actions

3.  
Coordination and authorization to file requisite forms with US Securities and
Exchange Commission

4.  
Verification of corporate financial records

5.  
Act as US based representative of Company

6.  
Answer all correspondence directed to Company

7.   Any and all appropriate additional tasks as dictated by Board of Directors

 
(b)
During the Employment Term, the Executive shall use his best efforts to perform
his duties under this Agreement

 
(c)
During the Employment Term, the Executive shall not be required to devote
substantially all of his time to the fulfillment of his duties under this
Agreement. The Executive and the Company understand and agree that Executive
shall only devote enough time as is reasonable in his efforts to perform his
duties under this Agreement.

 
2.   EMPLOYMENT TERM. Except for earlier termination as provided in Section 6,
the Executive's employment under this Agreement shall be for an six month term
commencing on the Effective Date and ending on May 31, 2008 (the "Term"). The
Initial Term and any Additional Term shall be referred to herein as the
"Employment Term."
 
3.  BASE SALARY. The Company agrees to pay the Executive an six month salary of
$30,000, payable in 6 equal monthly installments of $5,000 on the fifteenth day
of each month,
 
4.  EMPLOYEE BENEFITS.
 
(a) Benefit Plans. The Executive shall be eligible to participate in any
employee benefit plan of the Company, including, but not limited to, equity,
pension, thrift, profit sharing, medical coverage,


 
1

--------------------------------------------------------------------------------


 
 
education, or other retirement or welfare benefits that the Company has adopted
or may adopt, maintain or contribute to for the benefit of its senior executives
at a level commensurate with his positions, subject to satisfying the applicable
eligibility requirements. Company shall pay the entire cost of these benefits.
 
(b) Business Expenses. Upon presentation of appropriate documentation, the
Executive shall be reimbursed in accordance with the Company' expense
reimbursement policy for all reasonable and necessary business expenses incurred
in connection with the performance of his duties hereunder.
 
5. TERMINATION. The Executive's employment and the Employment Term shall
terminate on the first of the following to occur:
 
(a)  Disability. The thirtieth day following written notice by the Company to
the Executive of termination due to Disability. For purposes of this Agreement,
"Disability" shall mean the inability of the Executive to perform his material
duties hereunder due to a physical or mental injury, infirmity or incapacity for
30 days (whether or not consecutive) during any 6 month period.
 
(b)  Death. Automatically on the date of death of the Executive.
 
(c)       Cause. Immediately upon written notice by the Company to the Executive
of a termination for Cause. "Cause" shall mean the willful misconduct of the
Executive with regard to the business or affairs of the Company that is
materially injurious to the Company. In all cases the Executive shall have
fifteen days after the receipt of written notice thereof from the Company to
cure (if curable) the circumstances giving rise to the Cause event.
 
(d)  Without Cause. On the thirtieth day following written notice by the Company
to the Executive of an involuntary termination without Cause, other than for
death or Disability.
 
(e)  Good Reason. On the sixtieth day following written notice by the Executive
to the Company of a termination for Good Reason. "Good Reason" shall mean,
without the express written consent of the Executive, the occurrence of any of
the following events unless such events are cured (if curable) by the Company
within fifteen days following receipt of written notification by the Executive
to the Company that he intends to terminate his employment hereunder for one of
the reasons set forth below:
 
(i)  any reduction or diminution (except temporarily during any period of
incapacity due to physical or mental illness) in the Executive's titles or a
material reduction or diminution in the Executive's authorities, duties or
responsibilities or reporting requirements with the Company; or
 
(ii)  a material breach by the Company of any provisions of this Agreement.
 
(f)       WithoutGood Reason. On the ninetieth day following written notice by
the Executive to the Company of the Executive's voluntary termination of
employment without Good Reason (which the Company may, in its sole discretion,
make effective earlier than any notice date).
 
6. CONSEQUENCES OF TERMINATION.
 
(a)       Disability. Upon termination of this Agreement because of the
Executive's Disability, the Company shall pay or provide the Executive (1) any
unpaid Base Salary through the date of termination
 

 
2

--------------------------------------------------------------------------------


 
and any accrued vacation; (2) any unpaid bonus accrued with respect to the
fiscal year ending on or preceding the date of termination; (3) reimbursement
for any unreimbursed expenses properly incurred through the date of termination;
and (4) all other payments or benefits to which the Executive may be entitled
under the terms of any applicable compensation arrangement, plan or program
(collectively, "Accrued Benefits").
 
(b)  Death. Upon the termination of this Agreement because of the Executive's
death, the Executive's estate shall be entitled to any Accrued Benefits.
 
(c)  Termination for Cause or Without GoodReason. Upon the termination of this
Agreement by the Company for Cause, by the Executive without Good Reason, or by
either party in connection with a failure to renew this Agreement, the Company
shall pay to the Executive any Accrued Benefits.
 
(d)       Termination without Cause or for Good Reason. Upon the termination of
this Agreement by the Company without Cause or by the Executive with Good Reason
and subject to the Executive's execution (and non-revocation) of a general
release of claims against the Company and itsiaffiliates in a form reasonably
requested by the Company, the Company shall pay or provide the Executive with
any Accrued Benefits and all salary due through end of the agreement;
 
7.  NO ASSIGNMENT.
This Agreement is personal to each of the parties hereto. Except as provided
below, no party may assign or delegate any rights or obligations hereunder
without first obtaining the written consent of the other party hereto. The
Company may assign this Agreement to any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of the Company.
 
8.  NOTICES.
For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given (1) on the date of delivery if delivered by hand, (2) on the date of
transmission, if delivered by confirmed facsimile, (3) on the first business day
following the date of deposit if delivered by guaranteed overnight delivery
service, or (4) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
 
If to the Executive:
 
Bruce S. Trulio
511 NE 94th Street
Miami Shores, FL 33138
Facsimile: (866) 213-6202
   
If to the Company:
Chaolei Marketing and Finance
511 NE 94th Street
Miami Shores, FL 33138
Attention: President
Facsimile: (786) 513-2761
   
With a copy to:
Anslow & Jaclin, LLP
Freehold Executive Center
195 Route 9 South Suite 204
Manalapan, NJ 07726
Attention: Gregg Jaclin
Facsimile: (732) 577-1188



 
3

--------------------------------------------------------------------------------


 
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
9. INDEMNIFICATION.
(a)  Certain Definitions. For the purposes of this Section, certain terms and
phrases used herein shall have the meanings set forth below: The term
"enterprise" shall include, but not be limited to, any employee benefit plan. An
"executive" shall mean any person, including a volunteer, who is or was a
director or officer of the Corporation or who is or was serving at the request
of the corporation as a director or officer of another corporation, partnership,
joint venture, trust or other enterprise. The term "expenses" shall include, but
not be limited to, all costs and expenses (including attorneys' fees and
paralegal expenses) paid or incurred by an executive, in, for or related to a
proceeding or in connection with investigating, preparing to defend, defending,
being a witness in or participating in a proceeding, including such costs and
expenses incurred on appeal. Such attorneys' fees shall include, but not be
limited to (a) attorneys' fees incurred by an executive in any and all judicial
or administrative proceedings, including appellate proceedings, arising out of
or related to a proceeding; (b) attorneys' fees incurred in order to interpret,
analyze or evaluate that person's rights and remedies in a proceeding or under
any contracts or obligations which are the subject of such proceeding; and (c)
attorneys' fees to negotiate with counsel with any claimants, regardless of
whether formal legal action is taken against him. The term "liability" shall
include, but not be limited to, the obligation to pay a judgment, settlement,
penalty or fine (including an excise tax assessed with respect to any employee
benefit plan), and expenses actually and reasonably incurred with respect to a
proceeding. The term "proceeding" shall include, but not be limited to, any
threatened, pending or completed action, suit or other type of proceeding,
whether civil, criminal, administrative or investigative and whether formal or
informal, including, but not limited to, an action by or in the right of any
corporation of any type or kind, domestic or foreign, or of any partnership,
joint venture, trust, employee benefit plan or other enterprise, whether
predicated on foreign, federal, state or local law, to which an executive is a
party by reason of the fact that he is or was or has agreed to become a director
or officer of the corporation or is now or was serving at the request of the
corporation as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise. The phrase "serving at the request of the
corporation" shall include, but not be limited to, any service as a director or
officer of the corporation that imposes duties on such person, including duties
related to an employee benefit plan and its participants or beneficiaries. The
phrase "not opposed to the best interests of the corporation" describes the
actions of a person who acts in good faith and in a manner which he reasonably
believes to be in the best interests of the corporation or the participants and
beneficiaries of an employee benefit plan.
 
(b) Primary Indemnification. The corporation shall indemnify to the fullest
extent permitted by law, and shall advance expenses therefor, to any executive
who was or is a party to a proceeding against any liability incurred in such
proceeding, including any appeal thereof, unless a court of competent
jurisdiction establishes by judgment or other final adjudication that his
actions, or omissions to act, were material to the cause of action so
adjudicated and constitute: (a) a violation of the criminal law, unless the
executive had reasonable cause to believe his conduct was lawful or had no
reasonable cause to believe his conduct was unlawful; (b) a transaction from
which the executive derived an improper personal benefit; (c) in a case of
director, a circumstance under which the liability provisions of Section
607.0834; Florida Statutes, or any successor provision, are applicable; or (d)
willful misconduct or conscious disregard for the best interests of the
corporation in a proceeding by or in the right of the


 
4

--------------------------------------------------------------------------------


 
corporation to procure a judgment in its favor or in a proceeding by or in the
right of a shareholder. Notwithstanding the failure to satisfy conditions (a)
through (d) of this Section, the corporation shall nevertheless indemnify an
executive pursuant to Sections 4 or 5 hereof unless a determination is
reasonably and promptly made pursuant to Section 3 hereof that the executive did
not meet the applicable standard of conduct set forth in Sections 4 or 5.
 
(c) Determination of Right of indemnification in Certain Cases. Any
indemnification under Sections 4 or 5 hereof (unless ordered by a court) shall
be made by the corporation unless a determination is reasonably and promptly
made that the executive did not meet the applicable standard of conduct set
forth in Sections 4 or 5. Such determination shall be made by: (a) the Board of
Directors by a majority vote of a quorum consisting of directors who were not
parties to such proceeding; (b) if such a quorum is not obtainable or, even if
obtainable, by majority vote of a committee duly designated by the Board of
Directors (in which directors who are parties may participate) consisting solely
of two or more directors not at the time parties to the proceeding; (c) by
independent counsel (i) selected by the Board of Directors prescribed in
subparagraph (a) or the committee prescribed in subparagraph (b), or (ii) if a
quorum of the directors cannot be obtained under subparagraph (a), and the
committee cannot be designated under subparagraph (b), selected by majority vote
of the full Board of Directors (in which directors who are parties may
participate); or (d) by the shareholders by a majority vote of a quorum
consisting of shareholders who are not parties to such proceeding, or if no such
quorum is attainable, by a majority vote of the shareholders who were not
parties to such proceeding. If the determination of the permissibility of
indemnification is made by independent legal counsel as set forth in
subparagraph (c) above, the other persons specified in this Section 3 shall
evaluate the reasonableness of expenses.
 
(d)  Proceeding Other Than By Or In The Right of The Corporation. The
corporation shall indemnify any executive who was or is a party to any
proceeding (other than an action by, or in the right of, the corporation)
against liability in connection with such proceeding, including any appeal
thereof, if he acted in good faith and in a manner he reasonably believed to be
in, or not opposed to, the best interests of the corporation and, with respect
to any criminal proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any proceeding by judgment, order, settlement or
conviction or upon a plea of nolo contendere or its equivalent shall not, of
itself, create a presumption that the person did not act in good faith and in a
manner which he reasonably believed to be in, or not opposed to, the best
interests of the corporation or, with respect to any criminal proceeding, had
reasonable cause to believe that his conduct was unlawful.
 
(e)  Proceeding By Or In The Right Of The Corporation. The corporation shall
indemnify any executive who was or is' a party to any proceeding by or in the
right of the corporation to procure a judgment in its favor against expenses and
amounts paid in settlement not exceeding, in the judgment of the Board of
Directors, the estimated expense of litigating the proceeding to conclusion,
actually and reasonably incurred in connection with the defense or settlement of
such proceeding, including any appeal thereof, if such person acted in good
faith and in manner which he reasonably believed to be in, or not opposed to,
the best interests of the corporation, except that no indemnification shall be
made under this Section 5 in respect to any claim, issue or matter as to which
such person shall have been adjudged to be liable unless, and only to the extent
that, the court in which such proceeding was brought, or any other court of
competent jurisdiction, shall determine upon application that, despite the
adjudication of liability but in view of all circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such expenses which
such court shall deem proper.
 
(f)  Indemnification Against Expenses of Successful Party. Notwithstanding the
other provisions of this Section, to the extent that an executive is successful
on the merits or otherwise, including the dismissal of an action without
prejudice or the settlement of an action without admission of liability, in
defense of any proceeding or in defense of any claim, issue or matter therein,
the corporation shall indemnify such executive against all expenses incurred in
connection with such defense.
 
 
5

--------------------------------------------------------------------------------


 
 
(g)  Advancement of Expenses. Notwithstanding anything in the corporation's
articles of incorporation, these bylaws or any agreement to the contrary, if so
requested by an executive, the corporation shall advance (within two business
days of such request) any and all expenses relating to a proceeding (an "expense
advance"), upon the receipt of a written undertaking by or on behalf of such
person to repay such expense advance if a judgment or other final adjudication
adverse to such person (as to which all rights of appeal have been exhausted or
lapsed) establishes that he, with respect to such proceeding, is not eligible
for indemnification under the provisions of this Section. Expenses incurred by
other employees or agents of the corporation may be paid in advance upon such
terms and conditions as the Board of Directors deems appropriate.
 
(h)  Right of Executive to Indemnification Upon Application; Procedures Upon
Application. Any indemnification or advancement of expenses under this Section
shall be made promptly upon the written request of the executive, unless, with
respect to a request under Section 4 or 5, a determination is reasonably and
promptly made under Section 3 that such executive did not meet the applicable
standard of conduct set forth in Section 4 or 5. The right to indemnification or
advances as granted by this Section shall be enforceable by the executive in any
court of competent jurisdiction, if the claim is improperly denied, in whole or
in part, or if no disposition of such claim is made promptly. The executive's
expenses incurred in connection with successfully establishing his right to
indemnification or advancement of expenses, in whole or in part, under this
Section shall also be indemnified by the corporation.
 
(i)  Court Ordered Indemnification. Notwithstanding the failure of the
corporation to provide indemnification due to a failure to satisfy the
conditions of Section 2, and despite any contrary determination by the
corporation in the specific case under Sections 4 or 5, an executive of the
corporation who is or was a party to a proceeding may apply for indemnification
or advancement of expenses, or both, to the court conducting the proceeding, to
the circuit court, or to another court of competent jurisdiction, and such court
may order indemnification and advancement of expenses, including expenses
incurred in seeking court ordered indemnification or advancement of expenses, if
the court determines that:
 
(j)  The executive is entitled to indemnification or advancement of expenses, or
both, under this Section; or, the executive is fairly and reasonably; entitled
to indemnification or advancement of expenses, or both, in view of all the
relevant circumstances, regardless of whether such person met any applicable
standards of conduct set forth in this Section.
 
(k) Partial Indemnity, etc. If an executive is entitled under any provisions of
this Bylaw to indemnification by the corporation for some or a portion of the
expenses, judgments, fines, penalties, excise taxes and amounts paid or to be
paid in settlement of a proceeding, but not, however, for all of the total
amount therefor, the corporation shall nevertheless indemnify such person for
the portion thereof to which he is entitled. In connection with any
determination by the Board of Directors or arbitration that an executive is not
entitled to be indemnified hereunder, the burden shall be on the corporation to
establish that he is not so entitled.
 
(l) Other Rights and Remedies. Indemnification and advancement of expenses
provided by this Section: (a) shall not be deemed exclusive of any other rights
to which an executive seeking indemnification may be entitled under any statute,
Bylaw, agreement, vote of shareholders or disinterested directors or otherwise,
both as to action in his official capacity and as to action in any other
capacity while holding such office; (b) shall continue as to a person who has
ceased to be an executive; and (c) shall inure to the benefit of the heirs,
executors and administrators of such a person. It is the intent of this Bylaw to
provide the maximum indemnification possible under applicable law. To the extent
applicable law or the articles of incorporation of the corporation, as in effect
on the date hereof or at any time in the future, permit greater indemnification
than is provided for in this Bylaw, the executive shall enjoy by this Bylaw the
greater benefits so afforded by such law or provision of the articles of
incorporation, and this bylaw and the exceptions to indemnification set forth
herein, to the extent applicable, shall be deemed amended without any further
action by the corporation to grant such greater benefits. All rights to
indemnification under this Section shall be deemed to be provided by a contract
between the corporation and the executive who serves in such capacity at any
time while these Bylaws and other relevant provisions of the Florida Business
Corporation Act and other applicable law, if any, are in effect. Any repeal or
modification thereof shall not affect any rights or obligations then existing.
 
 
6

--------------------------------------------------------------------------------


 
(m)  Insurance. By resolution passed by the Board of Directors, the corporation
may purchase and maintain insurance on behalf of any person who is or was an
executive against any liability asserted against him and incurred by him in any
such capacity, or arising out of his status as such, whether or not the
corporation would have the power to indemnify him against such liability under
this Section.
 
(n)  Certain Reductions in Indemnity. The corporation's indemnification of any
executive shall be reduced by any amounts which such person may collect as
indemnification: (a) under any policy of insurance purchased and maintained on
his behalf by the corporation, or (b) from any other corporation, partnership,
joint venture, trust or other enterprise for whom the executive has served at
the request of the corporation.
 
(o)  Notification to Shareholders. If any expenses or other amounts are paid by
way of indemnification other than by court order or action by the shareholders
or by an insurance carrier pursuant to insurance maintained by the corporation,
the corporation shall, not later than the time of delivery to the shareholders
of written notice of the next annual meeting of shareholders, unless such
meeting is held within 3 months from the date of such payment, and, in any
event, within 15 months from the date of such payment, deliver either personally
or by mail to each shareholder of record at the time entitled to vote for the
election of directors a statement specifying the persons paid, the amounts paid,
and the nature and status at the time of such payment of the litigation or
threatened litigation.
 
(p)  Constituent Corporations. For the purposes of this Section, references to
the "corporation" shall include, in addition to any resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger, so that any executive of such a constituent
corporation shall stand in the same position under the provisions of this
Section with respect to the resulting or surviving corporation as he would if
its separate existence had contained.
 
(q)  Savings Clause. If this Section or any portion hereof shall be invalidated
on any ground by any court of competent jurisdiction, then the corporation shall
nevertheless indemnify each executive as to liability with respect to any
proceeding, whether internal or external, including a grand jury proceeding or
an action or suit brought by or in the right of the corporation, to the full
extent permitted by any applicable portion of this Section that shall not have
been invalidated, or by any applicable provision of Florida law.
 
(r)  Effective Date. The provisions of this Section shall be applicable to all
proceedings commenced after the adoption hereof, whether arising from acts or
omissions occurring before or after its adoption.
 
10. PROTECTION OF THE COMPANY'S BUSINESS.
 
(a) Confidentiality. The Executive acknowledges that in his employment hereunder
he will occupy a position of trust and confidence. The Executive shall not,
except as in good faith deemed necessary by the Executive to perform his duties
hereunder or as required by applicable law or legal process, without limitation
in time or until such information shall have become public or known in the
Company' industry other than by the Executive's unauthorized disclosure,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company. "Confidential Information" shall mean
information about the Company, its subsidiaries and affiliates, and their
respective clients and customers that is not disclosed by the Company and that
was learned by the Executive in the course of his employment by the Company,
including any proprietary knowledge, trade secrets, data, formulae, information
and client and customer lists and all papers, resumes, and records (including
computer records) of the documents containing such Confidential Information.
 
 
7

--------------------------------------------------------------------------------


 
(b)       Non-Competition. During the period that the Executive is employed by
the Company hereunder and for the one year period thereafter (the "Restricted
Period"), the Executive shall not, directly or indirectly, without the prior
written consent of the Company, provide employment (including self-empl6yment),
directorship, consultative or other services to any business, individual,
partner, firm, corporation, or other entity that competes with the then
businesses of the Company or its affiliates.
 
(a)       Non-Solicitation ofEmployees. The Executive recognizes that he
possesses and will possess confidential information about other employees of the
Company and its affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
customers of the Company and its affiliates. The Executive recognizes that the
information he possesses and will possess about these other employees is not
generally known, is of substantial value to the Company and its affiliates in
developing its business and in securing and retaining customers, and has been
and will be acquired by him because of his business position with the Company.
The Executive agrees that, during the Restricted Period, he will not, directly
or indirectly, solicit or recruit any employee of the Company or any of its
affiliates for the purpose of being employed by him or any other entity.
 
(d)  Non-Solicitationof Customers. The Executive agrees that, during the
Restricted Period, he will not, directly or indirectly, interfere with, disrupt
or attempt to interfere or disrupt any relationship, contractual or otherwise,
between the Company or its affiliates and any of their respective customers,
suppliers, clients or vendors.
 
(e)  Non-Disparagement. Executive shall not, and shall not induce others to,
Disparage the Company or its affiliates or their past and present officers,
directors, employees or products. "Disparage" shall mean making comments or
statements to the press, the Company' or its affiliates' employees or any
individual or entity with whom the Company or its affiliates has a business
relationship which would adversely affect in any manner (1) the conduct of the
business of the Company or its affiliates (including any products or business
plans or prospects), or (2) the business reputation of the Company or its
affiliates, or any of their products, or their past or present officers,
directors or employees.
 
(f)  Cooperation. Subject to the Executive's other reasonable business
commitments, following the Employment Term, the Executive shall be available to
cooperate with the Company and its outside counsel and provide information with
regard to any past, present, or future legal matters which relate to or arise
out of the business the Executive conducted on behalf of the Company and its
affiliates, and, upon presentation of appropriate documentation, the Company
shall compensate the Executive for any out-of-pocket expenses reasonably
incurred by the Executive in connection therewith.
 
(g)  Equitable Relief and Other Remedies. The Executive acknowledges and agrees
that the Company' remedies at law for a breach or threatened breach of any of
the provisions of this Section would be inadequate and, in recognition of this
fact, the Executive agrees that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the Company, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available.
 
 
8

--------------------------------------------------------------------------------


 
 
(h)  Reformation. Ifit is determined by a court of competent jurisdiction in any
state that any restriction in this Section is excessive in duration or scope or
is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.
 
(i)  Survival of Provisions. The obligations contained in this Section shall
survive in accordance with their terms the termination or expiration of the
Executive's employment with the Company and shall be fully enforceable
thereafter.
 
11.  ARBITRATION.
Any dispute or controversy arising under or in connection with this Agreement,
other than injunctive relief under Section 11 hereof, shall be settled
exclusively by arbitration, conducted before a single arbitrator in Ft.
Lauderdale, Florida in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association then in effect. The
decision of the arbitrator will be final and binding upon the parties hereto.
Judgment may be entered on the arbitrator's award in any court of competent
jurisdiction. Each party shall bear its own legal fees and costs and equally
divide the forum fees and cost of the arbitrator.
 
12.  SECTION HEADINGS AND INTERPRETATION.
The section headings used in this Agreement are included solely for convenience
and shall not affect, or be used in connection with, the interpretation of this
Agreement. Expression of inclusion used in this agreement are to be understood
as being without limitation.
 
13.  SEVERABILITY.
The provisions of this Agreement shall be deemed severable and the invalidity of
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof,
 
14.  COUNTERPARTS.
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same Agreement.
 
15.  MISCELLANEOUS.
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer or director as may be designated by the Board. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver or similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Florida without regard to its conflicts of law principles.
 
16.  MITIGATION.
In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to the Executive
under any of the provisions of this Agreement, nor shall the amount of any
payment thereunder be reduced by any compensation earned by the Executive as a
result of employment by another employer not in violation of this Agreement.
 
 
9

--------------------------------------------------------------------------------


 
17.  WITHHOLDING.
 
The Company may withhold from any and all amounts payable under this Agreement
such federal, state, local and foreign taxes as may be required to be withheld
pursuant to any applicable law or regulation.
 
18.  AUTHORITY AND NON-CONTRAVENTION.
The Executive represents and warrants to the Company that he has the legal right
to enter into this Agreement and to perform all of the obligations on his part
to be performed hereunder in accordance with its terms and that he is not a
party to any agreement or understanding, written or oral, which could prevent
him form entering into this Agreement or performing all of his obligations
hereunder.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 


 
/s/  Fan Luo
/s/ Bruce S. Trulio
Chaolei Marketing And Financing Corporation
Bruce S. Trulio
By:  Fan Luo Title:  President/CEO
 



 
10
 
 